Title: To Thomas Jefferson from Pierre Landais, 10 January 1806
From: Landais, Pierre
To: Jefferson, Thomas


                        
                            Please Your Excellency—
                            
                            Washington City, January the 10th. 1806.
                        
                        To permit me begging as a favour to have a Committee composed of three Members, acquainted each, with the
                            principles of Geometry and Mathematics; the principles of Phisics; the diffirent situations and cases of Vessels, either,
                            sailing, or laying to at Sea, or at Anchor in harbour; and the requisites qualities they must have for to be as perfect as
                            possible. That I may first demonstrate before them, that the Method, called geometrical, attributed to Mr. De L’hopital, which the Ship-wright generally follow and use for
                            making their Plans of Vessels, is so defective that it is impossible to make ever a perfect Vessel by it: And next to
                            demonstrate, that, the Plans which I shall submit to their view, are so combined by my new method, unknown to others, that
                            the Vessels built on them shall be as perfect on all accounts as can ever be any Vessels having the same principal
                            Dimensions.
                        Therefore if my praier thereabouts be granted, I think
                            the proper place where to have it done, will be in a large room in the Secretary of Naval Department Hotel, which room
                            must be provided with a sufficient number of tables, where on to place at once my Plans, besides several sheets of papers
                            on which are figures, and calculations relative thereto; and because there may be had models of Vessels, whereby to
                            illustrate and explain easier and better said Demonstrations: And that a Saturday be appointed to make said
                            Demonstrations, for the Conveniency of the Honourable Members of Congress of all Denominations, who will be present; as
                            altho’ all other officers of the United States, principally the Naval Officers, and Ship-wrights, as by standers.
                        And please Your Excellency to let me know Your approbation, and changes you shall think proper in the above
                            dispositions, if my prayer be granted; of Your denial if not?
                        I am with the greatest respect Your Excellency Most humble and dutiful Servant—
                        
                            P Landais: Lodged at the
                            
                     City Tavern, kept by Wm Rhodes—
                     Washington City.
                        
                    